   4:18-cr-03005-JMG-CRZ Doc # 61 Filed: 05/25/21 Page 1 of 1 - Page ID # 374




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                       Plaintiff,                                    4:18CR3005

 vs.                                                         ORDER AUTHORIZING
                                                            PAYMENT FROM INMATE
 TAYLOR M. WILSON,                                             TRUST ACCOUNT

                       Defendant.

       The United States moved this Court pursuant to 18 U.S.C. §§ 3613(a), 3664(n) and 28
U.S.C. § 1651, for an Order authorizing the Federal Bureau of Prisons to turn over to the Clerk of
Court sufficient funds held in the trust account of Defendant Taylor M. Wilson, as payment
towards the restitution owed for the criminal monetary penalties imposed in this case. For good
cause shown,
       IT IS ORDERED that the motion of the United States is hereby granted.
       IT IS FURTHER ORDERED that the Bureau of Prisons is hereby authorized to turn over
to the Clerk of the United States District Court for the District of Nebraska, and the Clerk shall
accept, funds in the amount of $1,100.00 of the $1,400.00 currently held in the Bureau of Prisons
trust account for the following inmate:
       Taylor M. Wilson, # 47217-044
       The Clerk shall apply these funds towards payment for the criminal monetary penalties
owed by the defendant in this case.
       IT IS FURTHER ORDERED that the Bureau of Prisons shall remit said funds to the Clerk
of the United States District Court for the District of Nebraska, to Clerk of the District Court, 111
So 18th Plaza, Suite 1152, Omaha, NE 68102. In remitting said funds, the Bureau of Prisons shall
reference defendant Taylor M. Wilson and case number 4:18CR3005 so that the Clerk can properly
account for same.
       Dated this 25th day of May, 2021.
                                              BY THE COURT:


                                              CHERYL R. ZWART
                                              UNITED STATES MAGISTRATE JUDGE
